Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flordal et al. (US. Patent App. Pub. No. 2019/0392546, “Flordal”, hereinafter).
As per claim 1, as shown in Fig. 1 and 6, Flordal teaches an apparatus, comprising: 
a graphics engine circuit (graphics processor 1) configured to: 
determine first graphics data to be output to a display (¶ [189]); 
render the first graphics data to a first buffer (¶ [175], rendering the pixel data to the body buffer “0”); and 
a graphics driver circuit (display controller 18) configured to: 
output the first buffer to the display (¶ [189], by the display processor 3 or display controller 18. See also Fig. 6, step 208, ¶ [196]); wherein: 
the graphics engine circuit is further configured to: 
while the graphics driver circuit is outputting the first buffer to the display, encode the first graphics data into a second buffer (¶ [38], “Such “front buffer” rendering, for example, enables the continuous writing of encoded blocks of data in a sequence of frames of video data to a region of memory by the video processor while also allowing the continuous reading of already stored encoded blocks of data in the sequence by a consumer processor from the same region of memory”); and
signal the graphics driver circuit to output the second buffer to the display (Fig. 4, ¶ [182-186], by switching the buffers).  
As per claim 2, Flordal further teaches wherein the graphics driver circuit is further configured to, upon reception of a signal from the graphics engine circuit to output the second buffer to the display: 
cease output of contents of the first buffer to the display (inherently included when the buffers (32, 33) are switched for displaying and overwriting, see ¶ [182-183]); 
decode contents of the second buffer; and 
output decoded contents of the second buffer to the display (¶ [190-191]).  
As per claim 3, Flordal also teaches wherein the graphics driver circuit is further configured to: 
determine that the second buffer is in use to output contents to the display (Fig. 3, 4, ¶ [181-183], i.e. determining that one of the buffers 0 or 1 is ready for display); 
based on the determination that the second buffer is in use to output contents to the display, determine that a signal has been received to indicate that the contents of the second buffer are not to be used (¶ [40-42], i.e. signaling that the second buffer not fully stored); and 
based on the determination that the signal has been received to indicate that contents of the second buffer are not to be used, output the first buffer to the display (¶ [181-183], i.e. outputting contents in the other buffer).
As per claim 4, Flordal does also teach wherein the graphics driver circuit is further configured to: upon reception of a signal from the graphics engine circuit to output the second buffer to the display, determine whether the second buffer includes valid data; and 
based on a determination that the second buffer does not include valid data, continue to output the first buffer to the display (¶ [194]).  
As per claim 5, Flordal further teaches wherein the graphics engine circuit is further configured to: 
determine second graphics data to be output to the display; 
determine whether the second buffer is in use by the graphics driver circuit; and 
based on a determination that the second buffer is in use by the graphics driver circuit, render the second graphics data to the first buffer (see ¶ [39-40], i.e. rather than overwriting encoded data of the second frame at the location corresponding the location of the previous frame while being read out, the encoded data is stored at different location).  
As per claim 6, Flordal inherently teaches wherein the graphics engine circuit is further configured to, after rendering the second graphics data to the first buffer, signal that contents of the second buffer are invalid (¶ [89], by signaling the consumer processors that the old version of the encoded block of data may no longer need to be accessible and that the particular encoded block of data stored in the first location may then be overwritten).
As per claim 7, as addressed above, Flordal does teach wherein the graphics engine circuit is further configured to:
determine second graphics data to be output to the display; 
determine whether the second buffer is in use by the graphics driver circuit (see claim 5); and 
based on a determination that the second buffer is not in use by the graphics driver circuit, determine whether contents of the second buffer are signaled by the graphics engine circuit as valid (¶ [79], by updating the indication for a given encoded block as to its stored location, e.g., so that there is only ever one valid location indication corresponding to a given encoded block of data).  
As per claim 8, as also addressed above, Flordal does disclose wherein the graphics engine circuit is further configured to, based on a determination that contents of the second buffer are signaled as valid (see claim 7), signal to the graphics driver circuit to output the second buffer to the display (¶ [190-191]).  
As per claim 9, as addressed in claims 5 and 6, Flordal also teaches wherein the graphics engine circuit is further configured to, based on a determination that contents of the second buffer are not signaled as valid, render the first graphics data to the second buffer (Noted that the buffers are alternated for a sequence of frames).  
As per claim 10, as addressed above, Flordal further teaches wherein the graphics engine circuit is further configured to signal that contents of the second buffer are invalid (i.e. the encoded data for the rendered frame are not fully stored (see e.g. ¶ [89]).  
Claim 11, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
 Claim 12, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.
Claim 13, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 14, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
Claim 15, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 16, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
Claim 17, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.
Claim 18, which is similar in scope to claim 8 as addressed above, is thus rejected under the same rationale.
Claim 19, which is similar in scope to claim 9 as addressed above, is thus rejected under the same rationale.
Claim 20, which is similar in scope to claim 10 as addressed above, is thus rejected under the same rationale.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611